  Case: 3:18-cv-00412-WHR Doc #: 26 Filed: 09/03/20 Page: 1 of 1 PAGEID #: 344




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 TIFFANY L. FLANNERY,                :
              Plaintiff,
        v.                                 Case No. 3:18-cv-412
                                     :
 RIVERSIDE RESEARCH                        JUDGE WALTER H. RICE
 INSTITUTE,
                                     :
              Defendant.




       DECISION AND ENTRY SUSTAINING DEFENDANT’S UNOPPOSED
       MOTION FOR LEAVE TO FILE PORTIONS OF SUMMARY
       JUDGMENT EXHIBITS UNDER SEAL (DOC. #22)




       The Court SUSTAINS Defendant Riverside Research Institute’s unopposed

Motion for Leave to File Portions of Summary Judgment Exhibits Under Seal, Doc.

#22.



                                                                  (tp - per Judge Rice authorization after
Date: September 2, 2020                                           his review)

                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE
